ORDER
BASIL D. BECK, JR., of BRIDGETON, who was admitted to the bar of this State in 1963 and was thereafter temporarily suspended from the practice of law by Order of the Court dated October 22, 1991, 126 N.J. 284, 597 A.2d 539, having made application for restoration to the practice of law pursuant to that Order,
And the Court having reviewed the application, the supporting documentation from the law firm of Vasser, Spitalnick, Bloom & Mazin, and the response of the Office of Attorney Ethics,
And good cause appearing;
It is ORDERED that BASIL D. BECK, JR., is reinstated to the practice of law, subject to the following conditions:
1. Respondent shall practice law only as an employee, shareholder, or of counsel to the firm of Vasser, Spitalnick, Bloom & Mazin pursuant to the terms set forth in the November 27, 1991, letter of Basil D. Beck, Jr., Esquire, and the December 6, 1991, letter of Mark Vasser, Esquire;
*3822. Should respondent’s relationship with the Vasser firm be terminated, the firm shall notify the Clerk of this Court forthwith, and respondent’s right to practice shall be suspended pending the further Order of the Court;
3. Respondent shall not be permitted to practice on his own or for any other member of the bar without the prior approval of the Supreme Court; and
4. Respondent’s reinstatement shall not take effect until the Clerk of the Court receives a Certificate of Insurance confirming respondent’s inclusion on the errors and omissions policy of Vasser, Spitalnick, Bloom & Mazin.